Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch comprising an adjustment mechanism contained at least partially in the housing, the adjustment mechanism including a lever arm and a fulcrum that is slideable to adjust an amount of force involved to actuate the dome switch by changing a pivot point on the lever arm where the lever arm rotates about the fulcrum.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the adjustment mechanism including a lever arm and a fulcrum that is slideable to adjust an amount of force involved to actuate the dome switch by changing a pivot point Application No.: 16/592,414Attorney Docket No.: 357126-US-DIV Page 3 of 11on the lever arm where the lever arm rotates about the fulcrum.
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed method comprising:  configuring a lever arm and a fulcrum of an adjustment mechanism of the tactile switch to enable an amount of force used to press the button interposer to actuate the dome switch to be adjustable by sliding the fulcrum to change a pivot point on the lever arm where the lever arm rotates about the fulcrum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AHMED M SAEED/               Primary Examiner, Art Unit 2833